                Case 1:18-cv-02015-RC Document 6 Filed 09/29/18 Page 1 of 2




1

2
                             UNITED STATES DISTRICT COURT
3                                DISTRICT OF COLUMBIA
4

5
     STELLAR IT SOLUTIONS, INC., F/K/A
6    STELLAR SOFTWARE NETWORK,
     INC., and KARTIK KRISHNAMURTHY
7                                                       Case No.: 1:18-cv-02015-RC
8
      Plaintiffs,                  JOINT PROPOSED BRIEFING
9
                                   SCHEDULE PERTAINING TO
10        vs.                      PLAINTIFFS’ MOTION TO
                                   POSTPONE THE EFFECTIVENESS
11                                 OF THE DECISION AND/OR FOR
     UNITED STATES CITIZENSHIP AND PRELIMINARY INJUNCTION
12   IMMIGRATION SERVICES,
                                   HON. RUDOLPH CONTRERAS
13

14

15
                                  Defendant.
16

17
     The parties, Plaintiffs Stellar It Solutions, Inc., and Kartik Krishnamurthy, and Defendant United
18

19   States Citizenship and Immigration Services, by and through undersigned counsel, have

20   conferred and hereby submit, pursuant to the Court’s September 21, 2018, Order, the following
21
     joint proposed schedule for this matter:
22
     October 12, 2018      Defendant’s Opposition to Plaintiffs’ Motion
23
     October 15, 2018      Plaintiffs’ Reply to Defendant’s Opposition
24

25

26
       JOINT PROPOSED BRIEFING SCHEDULE                 Michael E Piston (MI OO2)
       PERTAINING TO PLAINTIFFS’ MOTION TO              Attorney for the Plaintiffs
27     POSTPONE THE EFFECTIVENESS OF THE                225 Broadway, Ste 307
       DECISION AND/OR FOR PRELIMINARY                  New York, NY 10007
28     INJUNCTION                                       646-845-9895
                                                        michaelpiston4@gmail.com


                                                  -1-
                Case 1:18-cv-02015-RC Document 6 Filed 09/29/18 Page 2 of 2




1    Dated: September 28, 2018                   Respectfully submitted,

2                                                /s/ Michael E. Piston
                                                 MICHAEL E. PISTON (#MI 002)
3
                                                 Attorney at Law
4                                                225 Broadway, Ste. 307
                                                 New York, NY 10007
5                                                Ph: 646-845-9895
                                                 Fax: 206-770-6350
6
                                                 Email: michaelpiston4@gmail.com
7
                                                 Attorney for Plaintiffs
8
     JESSIE K. LIU, D.C. Bar No. 472845
9
     United States Attorney
10   for the District of Columbia

11   DANIEL F. VAN HORN, D.C. Bar # 924092
     Civil Chief
12

13
                  /s/
     By: ______________________
14       KENNETH ADEBONOJO
         Assistant United States Attorney
15
         Judiciary Center Building
16       555 4th Street, N.W. B Civil Division
         Washington, D.C. 20530
17       Telephone: (202) 252-2562
18
     Attorney for the Defendant
19
     So Ordered:
20

21
     _________________________
22   HON. RUDOLPH CONTRERAS

23   United States District Judge
24

25

26
       JOINT PROPOSED BRIEFING SCHEDULE                Michael E Piston (MI OO2)
       PERTAINING TO PLAINTIFFS’ MOTION TO             Attorney for the Plaintiffs
27     POSTPONE THE EFFECTIVENESS OF THE               225 Broadway, Ste 307
       DECISION AND/OR FOR PRELIMINARY                 New York, NY 10007
28     INJUNCTION                                      646-845-9895
                                                       michaelpiston4@gmail.com


                                                 -2-
